﻿I begin by
congratulating Mr. Hennadiy Udovenko on his election as
President of the General Assembly at its fifty-second
session. I am confident that the skills and vast experience
he has acquired throughout his distinguished diplomatic
career will provide the guidance we need to guarantee the
successful outcome of the session.
I must also recall the remarkable diligence of his
predecessor, His Excellency Mr. Razali Ismail, and his
valuable contribution to the work of the fifty-first regular
session and the nineteenth special session of the General
Assembly.
As the twentieth century comes to an end, it is
evident that all countries in the world, advanced,
developing and transitional, will be substantially affected
by globalization. Further specialization, the widening of
markets through trade, a broader division of labour and a
more efficient and more diversified allocation of financial
resources should increase overall productivity and raise
16


living standards. However, no country will benefit from this
trend spontaneously or automatically. The major tasks that
Governments face today are development and the pursuit of
sound policies and appropriate structural adjustments to
meet the challenges and take advantage of the opportunities
of globalization.
Economic reforms, which Armenia began immediately
after its declaration of independence, have changed all key
sectors of the economy, particularly agriculture, enterprises,
prices and wages, the banking industry and the fiscal,
foreign trade and exchange systems. Concurrently, the
country began the institution of secure property rights and
a judiciary strong enough to protect them.
After a devastating fall in real output from 1991
through 1994, macroeconomic and structural reforms,
combined with privatization, have stabilized the country's
economy while bringing down inflation, and allowed
Armenia to achieve significant growth in 1996. Armenia's
gross domestic product, which dropped 25.3 per cent on
average from 1991 to 1993, has turned around and has
averaged 6.3 per cent annual growth since then. This is
despite a disastrous earthquake in 1988, the conflict
between Nagorny Karabakh and Azerbaijan, which caused
the inflow of more than 300,000 refugees, and continuing
problems in obtaining stable energy and industrial supplies
because of a blockade imposed by neighbouring Azerbaijan.
The drastic changes were coincident with the adoption
of a medium-term macroeconomic reform programme
supported by the World Bank and the International
Monetary Fund. The major objectives for the 1997 period
are: to maintain a real annual growth rate in gross domestic
product of about 6 per cent; to continue curbing the
inflation rate for the whole year and keeping it under 10
per cent; and to augment the level of gross foreign
exchange reserves to the equivalent of 2.8 months of
imports.
Also, the Government of Armenia will go on to take
several measures during the programme period aimed at
continuing to refine the targeting of social safety-net
benefits to alleviate a sharp decrease in average
consumption levels and improve income distribution.
For Armenia and countries with economies in
transition as a whole, the move towards world market
prices brought severely deteriorated terms of trade. The
introduction of currency convertibility and a notable
increase in external borrowing began to cause frequent
unsustainable external debt positions. The resources which
are urgently required to modernize the industrial structure
to internationally competitive levels and to improve the
general infrastructure immensely exceed domestic saving
capacities. This situation underlines the necessity of
addressing more thoroughly the needs of countries in
transition by the international donor community, though
this should not cause a decrease in official development
assistance flows to the developing world.
In this context, Armenia welcomes the adoption of
the Agenda for Development by the General Assembly
earlier this year as one of the major documents which
should be among the guidelines for actions of the United
Nations system and affiliated institutions to strengthen
international cooperation for development. We also
support the appraisal of conditions in Africa, least
developed countries, small island developing States and
landlocked developing countries as “Critical situations and
special problems” within the Agenda for Development,
and we hope that the post-cold-war international
community will pay more attention to these issues of
prime concern.
The interaction between the United Nations and
other multilateral development institutions, including the
Bretton Woods institutions and the World Trade
Organization, should be intensified, involving the field
level in particular. Joint efforts could be concentrated
especially on those areas where private investors need
encouragement, and where without such general
institutional support they would hesitate to commit long-
term capital. Proper intergovernmental follow-up and
implementation of the corresponding General Assembly
and Economic and Social Council resolutions and
decisions are capable of facilitating this process.
Sustainable development and related environmental
issues are other areas of strategic importance where the
United Nations must further strengthen its credibility. We
acknowledge the outcome of the nineteenth special
session of the General Assembly for the purpose of an
overall review and appraisal of the implementation of
Agenda 21 as an important step to enhance the
implementation of the major international global and
regional environmental agreements.
Economic and democratic reforms are
complementary and heavily interdependent. Political and
economic freedom means more predictable, more
transparent, more constitutional, less discriminatory and
less corruption-prone law-making and enforcement.
17


We recognize democracy and respect for human rights,
universal access to knowledge and information and a high
level of public awareness as preconditions for sustainable
social development. We welcome the Secretary-General's
efforts to strengthen the role of human rights within the
United Nations system.
Armenia considers self-determination to be an
inalienable human right. In this respect, the Nagorny
Karabakh conflict continues to occupy the Government of
Armenia. Despite concentrated negotiations of the past
several years, the maintenance of a ceasefire for more than
three years, and the intensified efforts of the international
community, the Nagorny Karabakh peace process continues
to suffer from a lack of serious progress. The Organization
for Security and Cooperation in Europe (OSCE) Lisbon
Summit of December 1996, which was expected to reflect
on the peace process, to consolidate the ceasefire and to
provide impetus for a possible breakthrough this year, failed
to serve its intended purpose. Instead, by attempting to
predetermine the final status of Nagorny Karabakh, it
unnecessarily stiffened Azerbaijan's position and minimized
the possibility of a mutually acceptable compromise
solution. We believe that the final status of Nagorny
Karabakh should be negotiated between the parties directly
involved and not dictated by outside interested parties.
Armenia appreciates the most recent efforts of the
Minsk Group Co-Chairmen to reach a compromise solution,
which were also manifested in the Denver statement of the
Presidents of the three co-chairing countries. Armenia has
provided a detailed response to the proposal of the Minsk
Group Co-Chairmen, insisting on securing commonly
recognized freedoms for the Nagorny Karabakh population,
as well as guaranteeing their security so that their physical
existence and control over their territory and destiny are
never threatened.
Armenia believes that a resolution acceptable to all
parties involved is key to establishing durable peace and
stability in the region and to stimulating economic growth
and prosperity in Armenia, Azerbaijan and Nagorny
Karabakh. My country remains committed to a negotiated
settlement of the conflict and will continue to engage
constructively in the peace process. However, we urge
Azerbaijan to negotiate directly with the elected officials of
Nagorny Karabakh, for we strongly believe that no final
solution can be achieved without Karabakh's direct
participation in the deliberations on its own political status.
The Republic of Armenia has been actively
participating in the fields of arms control and disarmament.
We reaffirm our commitment to full implementation of
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) objectives. To that end, Armenia welcomes the
International Atomic Energy Agency (IAEA) programme
on strengthening the effectiveness and improving the
efficiency of the safeguards system. We have already
expressed our readiness to conclude a supplementary
protocol to the safeguards agreement with the IAEA.
Last year the overwhelming majority of United
Nations Member States signed the Comprehensive
Nuclear-Test-Ban Treaty. We join the international
community in calling upon all States to sign and ratify
this Treaty to ensure its early entry into force.
The Chemical Weapons Convention was another
historic accomplishment in the field of global
disarmament. As a founding member of the Organization
for the Prohibition of Chemical Weapons, Armenia will
advocate the full and effective implementation of the
Convention.
Armenia also supports the complementary efforts —
through the Ottawa process — aimed at achieving a
complete ban on anti-personnel landmines. We realize the
importance of developing technological solutions to mine
detection and clearance, and we fully support programmes
on assistance to mine victims.
The reform of the Security Council should become
another important component of the overall reform within
the United Nations. Armenia supports the current
discussions on improving the representative character of
the Security Council. We are in favour of expansion in
both categories, permanent and non-permanent. However,
while strengthening the capacity of the Council, such an
increase should also safeguard its decision-making
efficiency. We believe that five new seats should be
allocated as permanent for the Security Council to better
reflect present political and economic realities. This
arrangement should include improved representation for
the countries of Africa, Asia, and Latin America and the
Caribbean. We also support the desire of Germany and
Japan to acquire the status of permanent members of the
Security Council.
As regards the non-permanent seats, it is our view
that the expansion should take into account the legitimate
interests of the Eastern European Group, whose
membership has more than doubled in recent years.
18


The Government of Armenia welcomes the proposals
by the Secretary-General for the reform of the United
Nations. We fully support his commendable efforts to refine
the structure of this Organization and to streamline the
operations of its system, to make it more flexible and
capable of adequate, timely responses to the challenges of
today's world. These proposals are a sound basis for
immediate actions, further negotiations and deliberations by
the General Assembly. There is a strong need to consolidate
the ongoing attempts of the United Nations system and
Member States to alter and develop the Organization. At
the same time, we should avoid reducing the evaluation of
these reforms to a purely financial or managerial approach.
Reform must enable the United Nations to attain more
effectively the mandates and priorities enshrined in the
Charter.
In conclusion, let me assure the Assembly that
Armenia, keenly aware of the importance of an effective
and active United Nations, is committed to contributing its
share in the strengthening of this Organization.









